Citation Nr: 1213638	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-373 23A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.  

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the right hip disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Appellant was a member of the United States Marine Corps Reserve from December 1961 to December 1967, with a verified period of initial active duty for training (ACDUTRA) from January 1962 to July 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Appellant's claims, pursuant to the duty to assist, the issues of entitlement to service connection for a right hip disorder and right knee disorder must be remanded for further development.  In particular the Board finds that it is necessary to obtain any outstanding medical records and to provide a VA medical examination with an opinion for both disabilities on appeal.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court noted that the presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  It was further noted that the regulation terminology denotes only such conditions as are recorded in examination reports and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153  (West 2002); 38 C.F.R. § 3.306 (2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  The Court has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

In this case, the Appellant's DD Form 214 indicates that he served from January 1962 to July 1962 and was released from an initial tour of ACDUTRA.  

Service treatment reports reflect that in a December 1961 Report of Medical History, the Appellant reported that he had a history of occasional hip aches in cold and damp weather since a ski injury in 1957, which was not considered disqualifying by the service medical officer at this time.  In a December 1961 enlistment examination, no abnormalities of the lower extremities or other musculoskeletal system were found upon clinical evaluation and no hip or knee disorder was noted.  A January 1962 Report of Medical History also noted that the Appellant reported a history of occasional hip aches in cold and damp weather since a ski injury in 1957, which was again not considered disqualifying by the service medical officer.  In a January 1962 Report of Medical Examination, no abnormalities of the lower extremities or other musculoskeletal system were found upon clinical evaluation and no hip or knee disorder was noted.  In May 1962, the Appellant was treated for pain in the upper femoral region, noted as from a fracture and he reported a history of hip fracture two years earlier.  At this time, he was diagnosed with possible moderate traumatic arthritis and myalgia.  A July 1962 separation examination revealed no abnormalities of the lower extremities or other musculoskeletal system were found upon clinical evaluation, no hip or knee disorder was noted and the Appellant was found to be physically qualified to perform all the duties of his rank at sea or in the field.  

In January 1964, the Appellant reported sustaining a ski injury in 1962 and later noticed pain in the lumbar region.  No complaints related to the hips were noted at this time.  A March 1964 Report of Medical History revealed the Appellant reported occasional pain in the left hip, and arthritis because of pain in the left hip, which the service medical officer did not consider disqualifying.  In a March 1964 Report of Medical Examination, no abnormalities of the lower extremities or other musculoskeletal system were found upon clinical evaluation and no hip or knee disorder was noted.  In May 1964, the Appellant reported having intermittent pain in the right hip area for two years, which the service medical officer noted may or may not be associated with a skiing accident.  Hip x-rays at this time revealed unilateral right sacroiliac arthritis.  A provisional diagnosis of unilateral sacroiliac arthritis was provided in June 1964.  In July 1965, the Appellant reported having low back pain of five years in duration and that he injured his back while skiing and recovered with no difficulties at that time.  He also reported that approximately a year earlier, he began having an aching sensation over the sacroiliac joint which seemed aggravated by cold, damp weather.  X-rays revealed sclerosis with some irregularity, especially of the right sacroiliac joint.  The Appellant was diagnosed with mild to moderate arthritis of the right sacroiliac joint.  In an August 1966 Report of Medical History, the Appellant reported having a history of bone, joint, or other deformity and arthritis or rheumatism, specified as right sacroiliac arthritis, symptomatic for several years and now generally asymptomatic and apparently resulting from a skiing injury.  In an August 1966 Report of Medical Examination, no abnormalities of the lower extremities or other musculoskeletal system were found upon clinical evaluation and no hip or knee disorder was noted.  

In December 2006, the RO issued a formal finding on the unavailability of the Appellant's Service Records with respect to any clinical records from the Fitzsimmons Army Hospital from January 1963 to December 1963.  

In a June 2011 Travel Board hearing, the Appellant testified that he injured his right hip during his period of ACDUTRA, at which time he had fallen while climbing a rope and had landed on his right leg and hip.  He reported that he was treated for his right hip in service and continued to have hip pain since that time.  The Appellant also testified that his right knee was potentially secondary to his right hip because he had walked strangely after injuring his hip.  He reported that his brother had noticed his right hip disorder after his discharge from the Marine Corps.  Finally, he stated that while he sustained a skin injury in 1957, he had no problems with any specific hip injury or fracture due to any skiing incident and he had no injury or problems with the hip prior to his period of ACDUTRA.  

In a June 2011 statement, the Appellant reported having chronic right hip and knee pain ever since his active duty in the U.S. Marine Corps in 1962.  At this time, he also provided a chronological timeline of events related to his right hip and knee, including the notation of possible traumatic arthritis in May 1962, the notation of left hip pain in March 1964, a May 1964 notation of a history of hip pain for two years which "may or may not be associated with a skiing accident" and diagnosis of unilateral sacroiliac arthritis, and notations of unilateral right sacroiliac arthritis in June 1964 and July 1965.  

A June 2011 lay statement from the Appellant's wife indicated that, ever since she had known him, from 1981, he had complained of pain in the hip and knees.  She also stated that he had told her that his pain was due to the time he spent in the Marine Corps and that he had suffered injuries during boot camp while climbing a rope and falling.  She noted that the Appellant had also told her that he had fallen off a gun during his ACDUTRA service with severe pain afterwards and that he believed the constant daily running aggravated any injuries and resulted in chronic pain that he had dealt with most of his life.  She also reported on the various limitations the Appellant has had throughout their time together, including skiing and hiking.  

In a June 2011 letter, the Appellant's private treating physician, Dr. D.P., reported that the Appellant had consulted him as far back as the 1970's for knee pain, which the Appellant reported as having first experienced in the U.S. Marine Corps.  Dr. D.P. stated that due to the nature and character of the symptoms, he referred the Appellant to an orthopedist for further evaluation and treatment.  Dr. D.P. noted that physical therapy and analgesics were prescribed and that, over the years, the Appellant had consulted him regarding the frequent exacerbations of pain and limitation of activity due to chronic knee symptoms.  Finally, Dr. D.P. stated that the Appellant had been seen by other practicing doctors who had continued to prescribe physical therapy and NSAID (nonsteroidal anti-inflammatory drugs) medications.  

In a July 2011 statement, the Appellant's brother reported that he served in the U.S. Air Force during the Korean War.  He reported that prior to the Appellant's entrance into the Marine Corps, he did not seem to have any physical problems and that when the Appellant returned home, he was in a lot of pain and could hardly walk.  

In this case the Board observes that there is no medical evidence of a currently diagnosed disability, however the Appellant has submitted sworn testimony and lay evidence of an injury to the right hip in active service and a continuity of symptoms of the right hip and knee since his active service.  The Appellant has also contended that his right knee may be secondary to his right hip disorder and that he has been currently treated for and both right hip and right knee disorders.  Moreover, the service treatment reports indicate a diagnosis of possible traumatic arthritis and myalgia during the Appellant's period of ACDUTRA with a subsequent diagnosis of right sacroiliac arthritis, found initially in May 1964.  In addition, the Appellant has provided a letter from his private physician Dr. D.P. that the Appellant had been treated for right knee pain  since the 1970's.  Based on the foregoing, the Board finds that an adequate VA etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Appellant's current right hip disorder or right knee disorder were incurred or aggravated during his period of ACDUTRA and whether the right knee disorder is secondary to the Appellant's right hip disability.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition, considering that the Appellant was treated in service for right hip pain, unilateral sacroiliac arthritis was diagnosed within two years after his separation from ACDUTRA, and the lay statements provided by the Appellant and Dr. D.P. regarding a continuity of symptoms of the right hip and right knee since service and a continuity of treatment for the right knee since the 1970's with a timeline of treatment also provided while he served on ACDUTRA and in the Marine Corps Reserve, the record indicates that there may be additional pertinent medical records that are outstanding.  Therefore, the case must also be remanded for additional development to include obtaining any outstanding medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Appellant, to include any outstanding private medical records of treatment for the right hip and right knee since service as specified by the Appellant.  The RO/AMC should document whether or not these documents were available.  

2.  After the above has been completed, the AMC/RO should schedule the Appellant for a VA examination by an appropriate examiner to determine the current nature and etiology of any current right hip or right knee disorder.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Appellant's history and current complaints, as well a comprehensive evaluation of his right hip and right knee, and any tests deemed necessary.  (Please note:  the Appellant is competent to attest to the incident in which he fell from climbing a rope during his ACDUTRA and the continuity of any right hip and right knee symptoms since ACDUTRA; his wife and brother are competent to attest to any lay observable symptoms they witnessed).  

The examiner is asked to offer an opinion addressing the following questions: 

(a).  Does the Appellant currently have any right hip or right knee disorders?  If so, please specify the diagnosis (or diagnoses).  

(b).  The examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that:  (i) a right hip disorder was incurred or aggravated as a result of the Appellant's period of ACDUTRA from January 1962 to July 1962; or, (ii) that such disorder was caused by any incident or event that occurred during such period, i.e., the Appellant's falling from a rope during ACDUTRA, or is otherwise related to a qualifying period of service?  The rationale for any opinion provided should be set forth.  

(c).  The examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that:  (i) a right knee disorder was incurred or aggravated as a result of the Appellant's period of ACDUTRA from January 1962 to July 1962; or, (ii) that such disorder was caused by any incident or event that occurred during such period, i.e., the Appellant's falling from a rope during ACDUTRA, or is otherwise related to a qualifying period of service?  The rationale for any opinion provided should be set forth.  

(d).  The examiner is then asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that:  the Appellant's currently diagnosed right knee disorder was proximately due to, or alternatively, aggravated (permanently worsened beyond the natural progression) by his right hip disorder?  See Allen v. Brown, 7 Vet. App. 439 (1995).  The rationale for any opinion provided should be set forth.  

(e).  If it is determined that the Appellant's right knee disorder was aggravated by his right hip disorder, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  Please explain the reasons for the conclusion reached.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Appellant's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Appellant and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


